In The

                                 Court of Appeals
                     Ninth District of Texas at Beaumont
                            ____________________
                               NO. 09-18-00211-CV
                            _______________________

                          IN THE INTEREST OF M.W.


                    On Appeal from the County Court at Law
                              Polk County, Texas
                          Trial Cause No. CIV30744


                           MEMORANDUM OPINION

      K.F. appeals from an order terminating his parental rights to his daughter,

M.W.1 The trial court found, by clear and convincing evidence, that statutory

grounds exist for termination of K.F.’s parental rights and that termination of his

rights would be in M.W.’s best interest. See Tex. Fam. Code Ann.

§ 161.001(b)(1)(O), (P), (2) (West Supp. 2017).



      1
        To protect the identity of the minor, we use the initials for the child and her
parents. See Tex. R. App. P. 9.8(b)(2). The Order of Termination also terminated the
parental rights of M.W.’s mother, T.W., who signed an affidavit of relinquishment
of parental rights. See Tex. Fam. Code Ann. § 161.001(b)(1)(K) (West Supp. 2017).
T.W. is not a party to this appeal.
                                          1
      Appellant’s court-appointed appellate counsel submitted a brief in which

counsel contends there are no meritorious grounds to be advanced on appeal. See

Anders v. California, 386 U.S. 738 (1967); In re L.D.T., 161 S.W.3d 728, 731 (Tex.

App.—Beaumont 2005, no pet.). The brief provides counsel’s professional

evaluation of the record. Counsel certified that Appellant was served with a copy of

the Anders brief filed on his behalf. This Court notified Appellant of his right to file

a pro se response, as well as the deadline for doing so. This Court did not receive

a pro se response from Appellant. We have independently reviewed the appellate

record and counsel’s brief, and we agree that any appeal would be frivolous. We

find no arguable error requiring us to order appointment of new counsel to re-brief

this appeal. Compare Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).

       Accordingly, we affirm the trial court’s order terminating K.F.’s parental

rights. We deny the motion to withdraw filed by K.F.’s court-appointed appellate

attorney because an attorney’s duty extends through the exhaustion or waiver of

all appeals. See Tex. Fam. Code Ann. § 107.016(3)(B) (West Supp. 2017); In re

P.M., 520 S.W.3d 24, 27 (Tex. 2016). In the event that K . F . decides to pursue

an appeal to the Supreme Court of Texas, counsel may satisfy counsel’s obligations

to K.F. “by filing a petition for review that satisfies the standards for an Anders

brief.” In re P.M., 520 S.W.3d at 27-28.

                                           2
      AFFIRMED.


                                                  _________________________
                                                     LEANNE JOHNSON
                                                           Justice


Submitted on September 4, 2018
Opinion Delivered September 20, 2018

Before McKeithen, C.J., Horton and Johnson, JJ.




                                       3